Exhibit 10.1




SEPARATION OF EMPLOYMENT AGREEMENT

AND GENERAL RELEASE




THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of the date set forth below immediately above the signatures hereto, by
and between IGI Laboratories, Inc., having an address at 105 Lincoln Avenue,
Buena, New Jersey 08310 (the “Company”) and Charles Moore, having an address at
25 Hickory Place, Apt J16, Chatham, New Jersey (“Moore”).  




WHEREAS, Moore’s employment with the Company will terminate as of the date
hereof; and




WHEREAS, the Company has agreed to provide Moore with a separation package,
subject to the execution and non-revocation of this Agreement.




NOW, THEREFORE, IT IS HEREBY AGREED by and between Moore and the Company as
follows:




1.

Resignation.  Moore hereby resigns all employment, Board of Director and other
positions with the Company, effective as of July 30, 2012 (“Termination Date”).

2.

Separation Payments.

a.

The Company shall pay to Moore his accrued but unpaid cash compensation which
shall consist of: (i) Moore’s base salary through the date his employment with
the Company terminated that has not yet been paid; (ii) any accrued but unpaid
vacation pay; and (iii) any unreimbursed employee business expenses incurred
prior to the date hereof to the extent Moore has submitted a valid claim for
such expenses.

b.

If the 2012 performance goals set by the Company for Moore’s 2012 annual bonus
are achieved, then the Company shall pay to Moore an amount equal to 0.5833
(i.e., 7/12ths) times the 2012 annual bonus otherwise due (the “Pro Rata
Bonus”).  The Pro Rata Bonus amount, if any, shall be paid at the time and in
the manner as Moore’s 2012 annual bonus would have otherwise been payable but
for the resignation of Moore’s employment.

c.

In consideration for Moore’s obligations as set forth herein (including, without
limitation, the execution and non-revocation of this Agreement and agreeing to
be bound by the terms of Paragraph 3 below), subject to Moore conducting himself
in accordance with and not violating the terms of this Agreement and in full
satisfaction of any and all obligations of the Company including, without
limitation, under any severance policy or program maintained by the Company or
the terms of the Employment Agreement (as defined below), the Company hereby
agrees to pay Moore One Hundred Thirty-Eight Thousand Six Hundred Eighty Dollars
($138,680), less any applicable withholding taxes, such amount to be paid
ratably over a six month period with equal portions, less applicable withholding
taxes, to be paid to Mr. Moore on each regular payroll payment date during such
period.  The first installment of such amount will be made on the first regular
payroll date that occurs after the Termination Date.








3.

Vesting.  Moore received a grant of 379,000 shares of restricted stock pursuant
to his initial employment agreement dated December 4, 2009 (the “Initial Equity
Award) and 560,000 shares of restricted stock on April 1, 2010 (the “Subsequent
Equity Award”), with each such grant memorialized in, and subject to the terms
of, a restricted stock award agreement entered into between Moore and the
Company.  Furthermore, Moore received 80,414 shares of restricted stock on July
26, 2012, none of which were vested immediately prior to the date hereof (the
“Bonus Award,” and collectively with the Initial Equity Award and the Subsequent
Equity Award, the “Awards”). Immediately prior to the date hereof, 252,667
shares of the Initial Equity Award and 373,333 shares of the Subsequent Equity
Award were fully vested and not subject to restriction.  The Company and Moore
hereby agree that an additional 73,694 shares of the Initial Equity Award,
62,222 shares of the Subsequent Equity Award and all of the shares of the Bonus
Award shall be fully vested and not subject to restriction as of the date
hereof, and that the remaining unvested shares subject to the Awards shall be
hereby forfeited.

4.

Mutual Release.

a.

Moore Release.  

(1)

Moore, for and in consideration of the commitments of the Company as set forth
in this Agreement, and intending to be legally bound, does hereby REMISE,
RELEASE AND FOREVER DISCHARGE the Company, its affiliates, subsidiaries and
parents, and its officers, directors, employees, and agents, and its and their
respective successors and assigns, heirs, executors, and administrators (each, a
“Company Releasee” and collectively, “Company Releasees”) from all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
Moore ever had, now has, or hereafter may have, whether known or unknown, or
which Moore’s heirs, executors, or administrators may have, by reason of any
matter, cause or thing whatsoever, from the beginning of Moore’s employment to
the date of this Agreement, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Moore’s employment relationship with the Company and/or its predecessors,
subsidiaries or affiliates, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to, any claims arising under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act (“OWBPA”), Title VII of
The Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
and Medical Leave Act of 1993, the Employee Retirement Income Security Act of
1974, and any other claims under any federal, state or local common law,
statutory, or regulatory provision, now or hereafter recognized, and any claims
for attorneys’ fees and costs.  This Agreement is effective without regard to
the legal nature of the claims raised and without regard to whether any such
claims are based upon tort, equity, implied or express contract or
discrimination of any sort.

(2)

To the fullest extent permitted by law, Moore represents and affirms that (i)
Moore has not filed or caused to be filed on Moore’s behalf any claim for relief
against the Company or any Company Releasee and, to the best of Moore’s
knowledge and belief, no outstanding claims for relief have been filed or
asserted against the Company or any Company Releasee on Moore’s behalf; (ii)
Moore has not reported any improper, unethical or illegal conduct or activities
to any supervisor, manager, department head, human resources representative,
agent or other representative of the Company, to any member of the Company’s
legal or compliance departments, or to the ethics hotline, and has no knowledge
of any such improper, unethical or illegal conduct or activities; and (iii)
Moore will not file, commence, prosecute or participate in any judicial or
arbitral action or proceeding against the Company or any Company Releasee based
upon or arising out of any act, omission, transaction, occurrence, contract,
claim or event existing or occurring on or before the date of this Agreement.








b.

Company Release.  The Company, for and in consideration of the commitments of
Moore set forth in this Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE AND FOREVER DISCHARGE Moore, his dependents, heirs,
executors, and administrators (each, a “Moore Releasee” and collectively, “Moore
Releasees”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which the Company ever had, now has, or
hereafter may have, whether known or unknown, by reason of any matter, cause or
thing whatsoever, from the beginning of Moore’s employment to the date of this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Moore’s employment
relationship with the Company and/or its predecessors, subsidiaries or
affiliates, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, and any claims for attorneys’
fees and costs.  This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.

5.

Confirmation of Non-Compete and Non-Solicitation Provisions.   In consideration
of the commitments of the Company set forth herein, Moore acknowledges and
reconfirms his agreement to be subject to and to abide by the terms of Sections
6 and 7 of that certain amended and restated employment agreement by and between
the Company and Moore dated as of April 1, 2010 (the “Employment Agreement”).
 Failure to abide by such terms shall void any obligation of the Company to pay
any sums or further consideration due or which may become due under this
Agreement in addition to all other legal remedies available to the Company.

6.

Cooperation.

a.

Moore agrees to cooperate, in good faith, with the Company at such times and in
such manner as it may reasonably request with respect to matters that were
within Moore 's area of responsibility, or in which Moore was otherwise engaged,
in the course of Moore 's employment by the Company.  With respect to litigation
affecting the Company that arises out of events with respect to which Moore has
or may have knowledge, Moore's cooperation shall include, without limitation,
interviews and conferences with the Company's attorneys and testifying at
trials.  The Company shall pay any expenses reasonably incurred by Moore in
connection with cooperating with the Company as provided above.  In the event
that Moore is named personally in any legal proceeding relating to his
activities on behalf of the Company, he will be eligible for indemnification to
the extent permitted by the Company’s by-laws and other governance documents, as
well as any applicable liability insurance policies, as in effect at the time he
makes a claim for indemnification.  

b.

Moore acknowledges and agrees that the Company may make public announcements
concerning the his resignation of employment, wherein the Company may make
statement to the effect that Moore’s resignation was not as a result of Moore’s
concerns with or disagreement with the Company over any matter relating to the
Company’s operations, policies, practices, financial statements, controls or
regulatory compliance.  

7.

Non-Disparagment.  Moore further agrees that Moore will not disparage or subvert
the Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents, stockholders or representatives, including, but not limited
to, any matters relating to the operation or management of the Company, Moore’s
employment and the termination of Moore’s employment, irrespective of the
truthfulness or falsity of such statement.  Moore will continue to conduct his
activities in a professional manner and to cooperate with the Company in all
reasonable ways to achieve a smooth transition and resolution to any open items
on which he was working and not intentionally injure the Company in any way
relating to Company property or personnel.








8.

Satisfaction of Other Obligations.  Moore acknowledges and agrees that the
Company previously has satisfied or pursuant to this Agreement hereby does
satisfy any and all obligations owed to Moore under any severance policy or
program maintained by the Company, any bonus or compensation related arrangement
or understanding with the Company and any employment-related agreement or offer
letter Moore has with the Company (including, without limitation, the Employment
Agreement), and further, that, except as set forth expressly herein, no promises
or representations have been made to Moore in connection with the termination of
Moore’s employment, or the terms of this Agreement.  Moore understands and
agrees that the payments, benefits and agreements provided in this Agreement are
being provided to Moore in consideration for Moore’s acceptance and execution
of, and in reliance upon Moore’s representations in, this Agreement.  Moore
further acknowledges that, in the absence of his execution of this Agreement,
the payments specified herein would not otherwise be due to him.  The severance
payments, rights and benefits described in this Agreement will be the only such
payments, rights and benefits Moore is to receive as a result of his termination
of employment and Moore agrees he is not entitled to any additional payments,
rights or benefits not otherwise described in this Agreement.  Moore hereby
acknowledges and agrees that he is not eligible to be a participant in any
severance or retention plan of the Company.

9.

Non-Disclosure.  Moore agrees not to disclose the terms of this Agreement to
anyone, except Moore’s spouse, attorney and, as necessary, tax/financial
advisor.  It is expressly understood that any violation of the confidentiality
obligation imposed hereunder constitutes a material breach of this Agreement.

10.

Return of Company Property.  Moore represents that Moore does not presently have
in Moore’s possession any records and business documents, whether on computer or
hard copy, and other materials (including but not limited to computer disks and
tapes, computer programs and software, office keys, correspondence, files,
customer lists, technical information, customer information, pricing
information, business strategies and plans, sales records and all copies
thereof) (collectively, the “Corporate Records”) provided by the Company and/or
its predecessors, subsidiaries or affiliates or obtained as a result of Moore’s
prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by Moore while employed by or rendering services to the
Company and/or its predecessors, subsidiaries or affiliates.  Moore acknowledges
that all such Corporate Records are the property of the Company.  In addition,
Moore shall promptly return in good condition any and all beepers, credit cards,
cellular telephone equipment, business cards and computers.    

11.

Limitation of Claims.

a.

This Agreement will not prevent Moore from filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by Moore for personal
relief in connection with such a charge or investigation (such as reinstatement
or monetary damages) would be barred.

b.

The parties agree and acknowledge that the agreement by the parties described
herein, and the settlement and termination of any asserted or unasserted claims
against the Company Releasees or the Moore Releasees, are not and shall not be
construed to be an admission of any violation of any federal, state or local
statute or regulation, or of any duty owed by any of the Company Releasees or
the Moore Releasees.








12.

Consequences of Breach.  Moore agrees and recognizes that should Moore breach or
otherwise fail to comply with any of the obligations or covenants set forth in
this Agreement, the Company will have no further obligation to provide Moore
with the consideration set forth herein, and will have the right to seek
repayment of all consideration paid up to the time of any such breach.  Further,
the parties acknowledge that in the event of a breach of or other failure to
comply with this Agreement by either party, the non-breaching party (and in the
case of the Company, the Company Releasees) may seek any and all appropriate
relief for any such breach, including equitable relief and/or money damages,
attorney’s fees and costs.

13.

Deduction; Withholding; Set-Off.  Notwithstanding any other provision of this
Agreement, any payments or benefits hereunder will be subject to the withholding
of such amounts, if any, relating to tax and other payroll deductions as the
Company reasonably determines it should withhold pursuant to any applicable law
or regulation.  The amounts due and payable under this Agreement will at all
times be subject to the right of set-off of the Company for any amounts or debts
incurred and owed by Moore to the Company whether during his employment or after
the Termination Date.

14.

Equitable Remedies.  The parties acknowledge and agree that if either party
should breach any of the covenants, restrictions and agreements contained
herein, irreparable loss and injury would result to the non-breaching party, and
that damages arising out of such a breach may be difficult to ascertain.  The
parties therefore agree that in addition to all other remedies provided at law
or at equity, the non-breaching party may petition and obtain from a court of
law or equity all necessary temporary, preliminary and permanent injunctive
relief, without the necessity of proving actual damages, to prevent a breach by
the other party of any covenant contained in this Agreement.  The parties agree
further that if it is determined by a court that the breaching party has
breached the terms of this Agreement, the non-breaching party shall be entitled
to recover from the breaching party all costs, attorneys’ fees, and expenses
incurred as a result of its attempts to redress such a breach or to enforce its
rights and protect its legitimate interests.

15.

Waiver.  Moore agrees that if the Company fails to take action to remedy any
breach by Moore of this Agreement or any portion of the Agreement, conduct or
inaction by the Company shall not operate or be construed as a waiver of any
subsequent breach by Moore of the same or any other provision, agreement or
covenant.

16.

 Severable Nature of the Agreement.  Moore agrees that each covenant, paragraph
and division of this Agreement is intended to be severable and distinct, and
that if any paragraph, subparagraph, provision or term of this Agreement is
deemed to be unlawful or unenforceable, such a determination will not impair the
legitimacy or enforceability of any other aspect of the Agreement.

17.

Assignment.  Moore agrees that the Company may assign this Agreement to any of
its successors by merger or otherwise; provided, that the Company will remain
obligated to satisfy its obligations under the terms of this Agreement in the
event that its successors or assigns fail to fulfill such obligations.

18.

Entire Agreement.  This Agreement shall supersede any prior agreement between
Moore and the Company relating to the subject matter hereof.

19.

Amendments.  No amendments or modifications to the document shall be binding or
valid unless mutually agreed upon, reduced to writing and signed by the parties.








20.

Governing Law.  This Agreement and the obligations of the parties hereunder
shall be construed, interpreted and enforced in accordance with the laws of the
State of Delaware, without regard to principles of conflict of laws.

21.

Confirmation.  Moore certifies and acknowledges as follows:

a.

 That Moore has read the terms of this Agreement, and that Moore understands its
terms and effects, including the fact that Moore has agreed to RELEASE AND
FOREVER DISCHARGE the Company and each and everyone of its affiliated entities
from any legal action arising out of Moore’s employment relationship with the
Company and the termination of that employment relationship;

b.

That Moore has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which Moore acknowledges is adequate and
satisfactory to Moore;

c.

That Moore has been and is hereby advised in writing to consult with an attorney
prior to signing this Agreement;

d.

That Moore does not waive rights or claims that may arise after the date this
Agreement is executed;

e.

That the Company has provided Moore with a period of twenty-one (21) days within
which to consider this Agreement, and that Moore has signed on the date
indicated below after concluding that this Agreement is satisfactory to him; and

f.

Moore acknowledges that this Agreement may be revoked by Moore within seven (7)
days after execution, and it shall not become effective until the expiration of
such seven day revocation period.  In the event of a timely revocation by Moore,
other than Paragraph 1 herein, this Agreement will be deemed null and void and
the Company will have no obligations hereunder.




Intending to be legally bound hereby, Moore and the Company executed the
foregoing Separation of Employment Agreement and General Release this    14th   
day of    August   , 2012.







/s/ Charles Moore

 

Charles Moore

 

 

 

IGI LABORATORIES, INC.

 

 

 

By:

/s/ Jenniffer Collins

 

Name:

Jenniffer Collins

 

Title:

Chief Financial Officer

 









